 

 

 

Case 1:20-cr-00057-GBD Document 149 Filed 07/20/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ese ew ee wee ee ewe we ew ew BB Be Be ee ew we eee we x

UNITED STATES OF AMERICA, :

-against- :

ALBERT SHOULDERS, a/k/a Bundy, :
: 20 Crim. 57-4 (GBD)

Defendant. :

we eee eee ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:
Considering the factors in 18 U.S.C. § 3142, Defendant’s application for pretrial release is
DENIED. No condition or combination of conditions will reasonably assure the appearance of

the defendant as required and the safety of any other person and the community.

Dated: New York, New York SO ORDERED.

July 16, 2020
fas Gh b DonnZs
GEPREF B. DANIELS
ited States District Judge

 
